DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 23, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002). Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
	Prior art US 20170249082 (Litke et al.) taught a method for determining status of a host operation without accessing the host in a shared storage environment. A method of the disclosure includes acquiring, by a processing device, a lease on a storage volume associated with a storage domain. The lease grants the processing device exclusive access to the storage volume. Responsive to acquiring the lease, a data structure associated with the storage volume is modified to indicate that data of the storage volume is invalid. An update operation is initiated with respect to the storage volume. Upon completion of the update operation, the data structure is updated to indicate that the data valid and the lease on the storage volume is released.
	Prior art US 9,471,355 (Coles et al.) taught a secure operation system initiates a secure operation associated with a virtual machine hosted at a secured host, and determines when the secure operation is complete. In response to determining that the secure operation is complete, the secure operation system migrates the virtual machine to a host other than the secured host.
	Prior art US 10,412,077 (Kumar) taught an intermediary can securely migrate a security credential between systems despite different underlying encoding technologies used for authentication by the system. This intermediary can also securely migrate an identity between different authentication technologies. A secure login interface program code that is digitally signed by the intermediary is provided in advance to devices that will source authentication requests. The interface program code is at least secure because it has been digitally signed by the intermediary. An instance of the secure interface program code directs authentication requests entered into the interface instance to the intermediary, which is at least identified by the digital signature. After a successful authentication by a destination system identified by the authentication request, the intermediary can migrate the authenticated security credential to a migration target.
	Prior art US 20190356661 (Hecht) taught a method for enabling source resources to communicate with access-restricted target resources. The method can include receiving, at a proxy manager, a request from a source resource to access an access-restricted target resource. The request can include replica authentication information inoperable to enable the source resource to access the access-restricted target resource. The method can further include generating, in response to the request, temporary authentication information corresponding to the replica authentication information. The temporary authentication information can be operable to enable the source resource to access the access-restricted target resource. The method can additionally include making available to the access-restricted target resource the temporary authentication information, without sending the temporary authentication information to the source resource. The method can further include revoking the temporary authentication information after it was made available to the access-restricted target resource.
	Prior art US 20100077695 (Edwards et al.) taught a method for initiating a secure operation associated with a virtual machine hosted at a secured host, and determining that the secure operation is complete, where the secure operation includes initiating a boot process at the virtual machine. The virtual machine is migrated to a host other than the secured host in response to determining that the secure operation is complete. Trusted bootstrap instructions are provided to the virtual machine during a boot process of the virtual machine.
	For Independent claim 1,
	Since, no prior art was found to teach: “sending, from a virtual machine installed on a physical host, a request for trust verification data; augmenting, by an identity verification system on the physical host, the request for trust verification data with encrypted information from an external entity; and assessing, at the virtual machine, a state of the physical host based on the trust verification data” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For independent claims 8 and 15, the claims recite essentially similar
limitations as in claim 1.
	For dependent claims 2-7, 9-14, and 16-20, the claims are allowed due to their
dependency on allowable independent claims 1, 12, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437